DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	As to claim 9, line 28, after “structures”, insert  - - . - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 4, 5, 7, and 8 is the inclusion of a method for obtaining anatomical-structure-specific activation data in a brain of a patient, comprising: 
receiving magnetic resonance (MR) data of the brain obtained by use of a magnetic resonance imaging (MRI) device, wherein the MR data includes MR data of anatomical structures in the patient's brain; 
segmenting the MR data of the brain to delineate a plurality of geometries, each of the plurality of geometries corresponding to a respective anatomical structure in the brain, wherein the segmenting is based on a shape constrained deformable three-
receiving functional magnetic resonance (fMRI) data of the brain obtained by use of an MRI device; 
aligning the MR data and the fMRI data; 
determining a plurality of activation levels, each of the activation levels corresponding to respective delineated geometries based on the aligned MR data and fMRI data; 
determining a sequence of activation of the anatomical structures based on the delineated geometries and the corresponding activation levels, and wherein the sequence of activation is determined based on the order or timing of the MR data and fMRI data; 
determining a propagation of activity from one delineated geometry to another delineated geometry based on the delineated geometries and the corresponding activation levels, and wherein the propagation of activity is determined based on the order or timing of the MR data and fMRI data; and 
outputting a graphical representation of a dynamic activity in the brain corresponding to the delineated geometries of the anatomical structures, and wherein the graphical representation of the dynamic activity further comprises the sequence of activation and the propagation of activity.
This in combination with the rest of the limitations of the claims is found in all of claims 1, 4, 5, 7, and 8, but not disclosed nor suggested by the prior art of record.


The primary reason for allowance of claims 9, 10, 13, and 14 is the inclusion of a system for obtaining anatomical-structure-specific activation data in a brain of a patient, comprising: 
a computing device in communication with a magnetic resonance imaging (MRI) device, the computing device operable to: 
receive magnetic resonance (MR) data of the brain obtained by use of a magnetic resonance imaging (MRI) device, wherein the MR data includes MR data of anatomical structures in the patient's brain; 
segment the MR data of the brain to delineate a plurality of geometries, each of the plurality of geometries corresponding to a respective anatomical structure in the brain, wherein the segmentation is based on a shape constrained deformable 3D brain model involving adaptation of the three-dimensional (3D) brain model to anatomical structures in the brain; 
receive functional magnetic resonance (fMRI) data of the brain obtained by use of an MRI device; 
align the MR data and the fMRI data; determine a plurality of activation levels, each of the activation levels corresponding to the respective delineated geometries based on the aligned MR data and fMRI data; 
determine a sequence of activation of the anatomical structures based on the delineated geometries and the corresponding activation levels, and wherein the sequence of activation is determined based on the order or timing of the MR data and fMRI data; 

output a graphical representation of a dynamic activity in the brain corresponding to the delineated geometries of the anatomical structures.  
This in combination with the rest of the limitations of the claims is found in all of claims 9, 10, 13, and 14, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zagorchev et al. and Gupta et al. disclose steps of receiving fMRI data and aligning MR data with fMRI data.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/SUSAN S LEE/                                                                                 Primary Examiner, Art Unit 2852                                                                                                                       
sl